Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/24/2022 has been entered. Claim 1 has been amended and claims 1-5 remain pending in the application. Applicant’s amendments have overcome each and every objection and 112(a) rejection set forth in the non-final action mailed on 03/29/2022. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, US9622935B2 to Fukuyama et al. (hereinafter “Fukuyama”) and US2010/0259085A1 to Lindell (hereinafter “Lindell”) are the closest prior art of record. While Fukuyama  discloses a chair-type massager (Fig. 1 chair-type massage machine 1) having a seat portion supporting buttocks and thighs of a treated person (Fig. 1 seat 3); and a backrest portion disposed generally upright from the seat portion and supporting the body of the treated person (Fig. 1 backrest part 2), wherein the backrest portion has a back frame as a framework of the backrest portion (Fig. 1 chair main body 11), and a pair of arm treatment portions configured to press side parts of left and right forearms of the treated person (Fig. 3 lower arm cell 306c & 306d), Fukuyama does not disclose “a support frame having a pair of support portions, the support portions being provided on left and right sides of the back frame respectively and supporting the arm treatment portions respectively; and an actuator configured to move the support frame relative to the back frame, the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has: a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame, the drive portion being configured to move up and down the rod portion.”
	While Lindell discloses a support frame having a pair of support portions, the support portions being provided on left and right sides of the back frame respectively and supporting the arm treatment portions respectively (Fig. 3 Parallel link mechanism 18 supports armrests 8 on both sides of sleeve 26), and an actuator configured to move the support frame relative to the back frame (Abstract “actuator link included in the link mechanism and displaceable thereby with respect to the backrest”), Lindell does not disclose wherein “the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame”.
	Neither of Fukuyama or Lindell taken individually or taken as a whole in combination with other prior art made of record discloses wherein “the support frame further has a beam portion extending from upper end parts of the support portions toward the back frame along a left-right axis, and the actuator has a rod portion connected to one of the back frame and the beam portion of the support frame; and a drive portion pivotably supported on the other of the back frame and the beam portion of the support frame”. Furthermore, it would not be obvious to modify the combination of Fukuyama and Lindell with such features. Fukuyama as modified by Lindell relies upon a linking mechanism as an actuator to move the armrests up and down relative to the back frame of the chair. To modify further the chair of Fukuyama to use an actuator which has a drive and rod portion connected to the support and back frames via beam portions would require significant redesign of the chair of Fukuyama as modified by Lindell. Absent any new prior art reference, it would not have been obvious to make such modifications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785